Title: To George Washington from a Secret Committee of the New York Convention, 18 July 1776
From: Secret Committee of the New York Convention
To: Washington, George

 

Sir
Fort Montgomery [N.Y.] 18th July 1776.

We informed your Excellency of our appointment, in consequence of which we took a Survey of the Fortresses in the Highlands—we are extreamly sorry to say that notwithstanding their importance & advantagious situation they are by no means in a proper posture of Defence, part of the few Cannon at Fort Constitution were sent away—and the whole Number now there, and at Fort Montgomery are not sufficient, this want we suppose your Excellency will be unable to supply, we have therefore sent for those that were designed for the Ships that are building at Poughkeepsie, But if we should Obtain them they will be of little use unless some Mattrasses can be spared from New York since there are only 14 at both Forts—If your Excellency could spare a few Hawitzers they might be of singular use at this place—A Skilful Engineer could be at no place more serviceable then here, as many small Posts which command this ought to be Fortified, we cannot think the Garrisons by any means, proportioned to the Extent of the Works or the Importance of the Place—We know the Difficulty that your Excellency will find in supplying these wants yet we cannot but suggest them, since we are satisfied that even if the Enemy shou’d be defeated at New-York they might take such Posts here as we shou’d find it imposible to dispossess them of. We remain with the greatest respect Your Excellencys Most Obedt Humbl. Servants

Robert Yates
John Jay
Robt R. Livingston
Christr Tappen
Gilbert Livingston


Since writing the above we have been informed that the Salisbury Furnace at which place the Cannon are Cast is under the Direction of the Government of Connecticut so that we have some doubt whether we can procure those for which we Wrote, unless your Excellency will be pleased to lend us your Assistance by writing to Governor Trumble on the Subject.

